                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

SCOTT EDDINGFIELD,                              )
                                                )
             Plaintiff,                         )
                                                )
       vs.                                      )     Case No. 4:18 CV 1590 ACL
                                                )
ANDREW M. SAUL, 1                                )
Commissioner of Social Security                 )
Administration,                                 )
                                                )
             Defendant.                         )

                                        MEMORANDUM

       Plaintiff Scott Eddingfield brings this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of the Social Security Administration Commissioner’s denial of his application

for Disability Insurance Benefits under Title II of the Social Security Act.

       An Administrative Law Judge (“ALJ”) found that, despite Eddingfield’s severe

impairments, he was not disabled as he had the residual functional capacity (“RFC”) to perform

work existing in significant numbers in the national economy.

       This matter is pending before the undersigned United States Magistrate Judge, with

consent of the parties, pursuant to 28 U.S.C. § 636(c). A summary of the entire record is

presented in the parties’ briefs and is repeated here only to the extent necessary.

       For the following reasons, the decision of the Commissioner will be reversed and

remanded.


1
 After this case was filed, a new Commissioner of Social Security was confirmed. Pursuant to
Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul is substituted for Deputy
Commissioner Nancy A. Berryhill as the defendant in this suit.
                                                                                   Page 1 of 20
                                      I. Procedural History

       Eddingfield filed his application for benefits on May 15, 2015, claiming that he became

unable to work on February 1, 2014. (Tr. 180-81.) In his Disability Report, Eddingfield

alleged disability due to Parkinson’s disease, 2 dyskinesia, dystonia, depression, a herniated disc

at L4-L5, rheumatoid arthritis, a knee impairment, migraines, insomnia, and a melanoma. (Tr.

207.) Eddingfield was 46 years of age at his alleged onset of disability. (Tr. 24.) His

application was denied initially. (Tr. 75-81.) Eddingfield’s claim was denied by an ALJ on

January 29, 2018. (Tr. 15-26.) On July 24, 2018, the Appeals Council denied Eddingfield’s

claim for review. (Tr. 1-5.) Thus, the decision of the ALJ stands as the final decision of the

Commissioner. See 20 C.F.R. §§ 404.981, 416.1481.

       In this action, Eddingfield raises the following claims: (1) “There is no explanation of

how the evidence supports the RFC,” (2) “The ALJ failed to conduct a proper credibility

determination when discounting Plaintiff’s pain/subjective complaints;” and (3) “The ALJ

improperly afforded Plaintiff’s treating physician’s opinion ‘little weight.’” (Doc. 19 at pp. 3, 5,

6.)


II. The ALJ’s Determination

       The ALJ first found that Eddingfield last met the insured status requirements of the Act

on March 31, 2015. (Tr. 17.) She next found that Eddingfield did not engage in substantial



2
 Parkinson’s disease is a neurologic syndrome usually resulting from deficiency of the
neurotransmitter dopamine characterized by rhythmic muscular tremors, rigidity of movement,
droopy posture, masklike facies, and changes in speech and gait. Stedman's Medical
Dictionary, 1426 (28th Ed. 2006).


                                                                                       Page 2 of 20
gainful activity during the period from his alleged onset date of February 1, 2014, through his

date last insured of March 31, 2015. Id. The ALJ concluded that, through his date last insured,

Eddingfield had the following severe impairments: right and left knee osteoarthritis, degenerative

disc disease of the cervical and lumbar spine, obesity, and Parkinson’s disease. (Tr. 18.) The

ALJ found that Eddingfield did not have an impairment or combination of impairments that met

or medically equaled the severity of one of the listed impairments. (Tr. 19.)

       As to Eddingfield’s RFC, the ALJ stated:

               After careful consideration of the entire record, the undersigned
               finds that, through the date last insured, the claimant had the
               residual functional capacity to perform sedentary work as defined
               in 20 CFR 404.1567(a) except: the claimant can occasionally lift,
               carry, push, and pull 10 pounds; frequently lift, carry, push, and
               pull less than 10 pounds; sit for six hours; stand for two hours; and
               walk for two hours in an 8-hour work day. The claimant can
               handle items frequently with the left and right hands; and finger
               frequently with the left and right hands. The claimant can
               occasionally climb ramps and stairs; never climb ladders, ropes, or
               scaffolds; occasionally balance, stoop, kneel, and crouch; and
               never crawl. The claimant can never work at unprotected heights
               or near moving mechanical parts. The claimant is limited to
               simple, routine, and repetitive tasks. The claimant is limited to
               simple work-related decisions.

Id.

       The ALJ found that Eddingfield was unable to perform any past relevant work through

the date last insured, but was capable of performing other jobs existing in significant numbers in

the national economy, such as production assembler, general office clerk, and accounting clerk.

(Tr. 24-25.) The ALJ therefore concluded that Eddingfield was not under a disability, as

defined in the Social Security Act, at any time from February 1, 2014, the alleged onset date,

through March 31, 2015, the date last insured. (Tr. 25.)


                                                                                       Page 3 of 20
        The ALJ’s final decision reads as follows:

               Based on the application for a period of disability and disability
               insurance benefits protectively filed on May 15, 2015, the claimant
               was not disabled under sections 216(i) and 223(d) of the Social
               Security Act through March 31, 2015, the last date insured.

(Tr. 26.)

                                      III. Applicable Law

III.A. Standard of Review

        The decision of the Commissioner must be affirmed if it is supported by substantial

evidence on the record as a whole. 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389,

401 (1971); Estes v. Barnhart, 275 F.3d 722, 724 (8th Cir. 2002). Substantial evidence is less

than a preponderance of the evidence, but enough that a reasonable person would find it adequate

to support the conclusion. Johnson v. Apfel, 240 F.3d 1145, 1147 (8th Cir. 2001). This

“substantial evidence test,” however, is “more than a mere search of the record for evidence

supporting the Commissioner’s findings.” Coleman v. Astrue, 498 F.3d 767, 770 (8th Cir.

2007) (internal quotation marks and citation omitted). “Substantial evidence on the record as a

whole . . . requires a more scrutinizing analysis.” Id. (internal quotation marks and citations

omitted).

        To determine whether the Commissioner’s decision is supported by substantial evidence

on the record as a whole, the Court must review the entire administrative record and consider:

        1.     The credibility findings made by the ALJ.

        2.     The plaintiff’s vocational factors.

        3.     The medical evidence from treating and consulting physicians.

        4.     The plaintiff’s subjective complaints relating to exertional and
                                                                                     Page 4 of 20
               non-exertional activities and impairments.

       5.      Any corroboration by third parties of the plaintiff’s
               impairments.

       6.      The testimony of vocational experts when required which is
               based upon a proper hypothetical question which sets forth the
               claimant’s impairment.

Stewart v. Secretary of Health & Human Servs., 957 F.2d 581, 585-86 (8th Cir. 1992) (internal

citations omitted). The Court must also consider any evidence which fairly detracts from the

Commissioner’s decision. Coleman, 498 F.3d at 770; Warburton v. Apfel, 188 F.3d 1047, 1050

(8th Cir. 1999). However, even though two inconsistent conclusions may be drawn from the

evidence, the Commissioner's findings may still be supported by substantial evidence on the

record as a whole. Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001) (citing Young v.

Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000)). “[I]f there is substantial evidence on the record as

a whole, we must affirm the administrative decision, even if the record could also have supported

an opposite decision.” Weikert v. Sullivan, 977 F.2d 1249, 1252 (8th Cir. 1992) (internal

quotation marks and citation omitted); see also Jones ex rel. Morris v. Barnhart, 315 F.3d 974,

977 (8th Cir. 2003).

III.B. Determination of Disability

       A disability is defined as the inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or that has lasted or can be expected to last for a continuous period of not less than

twelve months. 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R. § 416.905. A claimant

has a disability when the claimant is “not only unable to do his previous work but cannot,


                                                                                       Page 5 of 20
considering his age, education and work experience engage in any kind of substantial gainful

work which exists … in significant numbers in the region where such individual lives or in

several regions of the country.” 42 U.S.C. § 1382c(a)(3)(B).

       To determine whether a claimant has a disability within the meaning of the Social

Security Act, the Commissioner follows a five-step sequential evaluation process outlined in the

regulations. 20 C.F.R. § 416.920; see Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007). First,

the Commissioner will consider a claimant’s work activity. If the claimant is engaged in

substantial gainful activity, then the claimant is not disabled. 20 C.F.R. § 416.920(a)(4)(i).

       Second, if the claimant is not engaged in substantial gainful activity, the Commissioner

looks to see “whether the claimant has a severe impairment that significantly limits the

claimant’s physical or mental ability to perform basic work activities.” Dixon v. Barnhart, 343

F.3d 602, 605 (8th Cir. 2003). “An impairment is not severe if it amounts only to a slight

abnormality that would not significantly limit the claimant’s physical or mental ability to do

basic work activities.” Kirby, 500 F.3d at 707; see 20 C.F.R. §§ 416.920(c), 416.921(a).

       The ability to do basic work activities is defined as “the abilities and aptitudes necessary

to do most jobs.” 20 C.F.R. § 416.921(b). These abilities and aptitudes include (1) physical

functions such as walking, standing, sitting, lifting, pushing, pulling, reaching, or handling; (2)

capacities for seeing, hearing, and speaking; (3) understanding, reaching out, and remembering

simple instructions; (4) use of judgment; (5) responding appropriately to supervision, co-

workers, and usual work situations; and (6) dealing with changes in a routine work setting. Id. §

416.921(b)(1)-(6); see Bowen v. Yuckert, 482 U.S. 137, 141 (1987). “The sequential evaluation

process may be terminated at step two only when the claimant’s impairment or combination of

impairments would have no more than a minimal impact on his ability to work.” Page v.



                                                                                       Page 6 of 20
Astrue, 484 F.3d 1040, 1043 (8th Cir. 2007) (internal quotation marks omitted).

       Third, if the claimant has a severe impairment, then the Commissioner will consider the

medical severity of the impairment. If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, then the claimant is considered disabled,

regardless of age, education, and work experience. 20 C.F.R. §§ 416.920(a)(4)(iii), 416.920(d);

see Kelley v. Callahan, 133 F.3d 583, 588 (8th Cir. 1998).

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, then the Commissioner will assess the claimant’s RFC to

determine the claimant’s “ability to meet the physical, mental, sensory, and other requirements”

of the claimant’s past relevant work. 20 C.F.R. §§ 416.920(a)(4)(iv), 416.945(a)(4). “RFC is a

medical question defined wholly in terms of the claimant’s physical ability to perform exertional

tasks or, in other words, what the claimant can still do despite his or his physical or mental

limitations.” Lewis v. Barnhart, 353 F.3d 642, 646 (8th Cir. 2003) (internal quotation marks

omitted); see 20 C.F.R. § 416.945(a)(1). The claimant is responsible for providing evidence the

Commissioner will use to make a finding as to the claimant’s RFC, but the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging for a

consultative examination(s) if necessary, and making every reasonable effort to help [the

claimant] get medical reports from [the claimant’s] own medical sources.” 20 C.F.R. §

416.945(a)(3). The Commissioner also will consider certain non-medical evidence and other

evidence listed in the regulations. See id. If a claimant retains the RFC to perform past

relevant work, then the claimant is not disabled. Id. § 416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC as determined in Step Four will not allow the claimant to

perform past relevant work, then the burden shifts to the Commissioner to prove that there is



                                                                                      Page 7 of 20
other work that the claimant can do, given the claimant’s RFC as determined at Step Four, and

his age, education, and work experience. See Bladow v. Apfel, 205 F.3d 356, 358-59 n. 5 (8th

Cir. 2000). The Commissioner must prove not only that the claimant’s RFC will allow the

claimant to make an adjustment to other work, but also that the other work exists in significant

numbers in the national economy. Eichelberger v. Barnhart, 390 F.3d 584, 591 (8th Cir. 2004);

20 C.F.R. § 416.920(a)(4)(v). If the claimant can make an adjustment to other work that exists

in significant numbers in the national economy, then the Commissioner will find the claimant is

not disabled. If the claimant cannot make an adjustment to other work, then the Commissioner

will find that the claimant is disabled. 20 C.F.R. § 416.920(a)(4)(v). At Step Five, even though

the burden of production shifts to the Commissioner, the burden of persuasion to prove disability

remains on the claimant. Stormo v. Barnhart, 377 F.3d 801, 806 (8th Cir. 2004).

       The evaluation process for mental impairments is set forth in 20 C.F.R. §§ 404.1520a,

416.920a. The first step requires the Commissioner to “record the pertinent signs, symptoms,

findings, functional limitations, and effects of treatment” in the case record to assist in the

determination of whether a mental impairment exists. See 20 C.F.R. §§ 404.1520a(b)(1),

416.920a(b)(1). If it is determined that a mental impairment exists, the Commissioner must

indicate whether medical findings “especially relevant to the ability to work are present or

absent.” 20 C.F.R. §§ 404.1520a(b)(2), 416.920a(b)(2). The Commissioner must then rate the

degree of functional loss resulting from the impairments. See 20 C.F.R. §§ 404.1520a(b)(3),

416.920a(b)(3). Functional loss is rated on a scale that ranges from no limitation to a level of

severity which is incompatible with the ability to perform work-related activities. See id. Next,

the Commissioner must determine the severity of the impairment based on those ratings. See 20

C.F.R. §§ 404.1520a(c), 416.920a(c). If the impairment is severe, the Commissioner must



                                                                                        Page 8 of 20
determine if it meets or equals a listed mental disorder. See 20 C.F.R. §§ 404.1520a(c)(2),

416.920a(c)(2). This is completed by comparing the presence of medical findings and the rating

of functional loss against the paragraph A and B criteria of the Listing of the appropriate mental

disorders. See id. If there is a severe impairment, but the impairment does not meet or equal

the listings, then the Commissioner must prepare an RFC assessment. See 20 C.F.R. §§

404.1520a(c)(3), 416.920a(c)(3).

                                          IV. Discussion

        As an initial matter, the Court notes that Eddingfield’s insured status is relevant in this

case. Eddingfield alleged an onset of disability date of February 1, 2014. His insured status

expired on March 31, 2015. To be entitled to benefits under Title II, Eddingfield must

demonstrate he was disabled prior to March 31, 2015. See 20 C.F.R. § 404.130. Thus, the

period under consideration in this case is from February 1, 2014, through March 31, 2015.

        Eddingfield argues that the ALJ erred in failing to explain how the evidence supports her

RFC determination, discrediting the opinion of his treating physician, and failing to conduct a

proper credibility analysis. The undersigned will discuss Eddingfield’s claims in turn,

beginning with the ALJ’s analysis of the consistency of Eddingfield’s subjective complaints or

credibility. 3

        1.       Credibility Analysis

        In assessing a claimant’s credibility, the ALJ must consider: (1) the claimant’s daily

activities; (2) the duration, intensity, and frequency of pain; (3) the precipitating and aggravating



3
 Social Security Ruling 16-3p eliminated the term “credibility” from the analysis of subjective
complaints. However, the “regulations on evaluating symptoms are unchanged.” SSR 16-3p,
2017 WL 5180304 (Oct. 25, 2017); 20 C.F.R. §§ 404.1529, 416.929.


                                                                                        Page 9 of 20
factors; (4) the dosage, effectiveness, and side effects of medication; (5) any functional

restrictions; (6) the claimant’s work history; and (7) the absence of objective medical evidence to

support the claimant’s complaints. Finch v. Astrue, 547 F.3d 933, 935 (8th Cir. 2008); Polaski

v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984). “The credibility of a claimant’s subjective

testimony is primarily for the ALJ to decide, not the courts.” Pearsall v. Massanari, 274 F.3d

1211, 1218 (8th Cir. 2001). “If an ALJ explicitly discredits the claimant’s testimony and gives

good reason for doing so, [a court] will normally defer to the ALJ’s credibility determination.”

Gregg v. Barnhart, 354 F.3d 710, 714 (8th Cir. 2003). See also Halverson v. Astrue, 600 F.3d

922, 932 (8th Cir. 2010); Cox v. Barnhart, 471 F.3d 902, 907 (8th Cir. 2006).

       Eddingfield testified that, during the relevant period, he experienced difficulties with his

bilateral hands and arms, including shaking, decreased strength, and immobility caused by his

Parkinson’s disease. (Tr. 20, 246.) He also reported difficulties with his bilateral feet,

including peripheral nerve damage, pain when walking and moving his feet, and toe curling that

prevented him from walking. (Tr. 20, 246-47.) Eddingfield testified that he was unable to

work during this time due to cramping in his legs, his legs not moving when he wanted them to

move, and his right hand shaking and not functioning well enough to allow him to write or use a

computer. (Tr. 21, 246-47, 53-56.) Additionally, Eddingfield testified that he experienced

knee pain, lower back pain, difficulty paying attention, and nausea caused by his medications.

(Tr. 20-21, 246-47, 53-56.) With regard to his daily activities, Eddingfield testified that he was

able to prepare simple meals such as sandwiches, dress himself slowly, bathe himself most of the

time, was unable to brush his teeth, had difficulty climbing stairs, could drive short distances,

went to the grocery store once a week for a “few minutes,” and attended church occasionally.

(Tr. 20-21, 42, 48-51.) He testified that he missed work three to four days a week due to



                                                                                     Page 10 of 20
problems driving with his right foot, as well as illness he experienced from his medication. (Tr.

21, 52.) Eddingfield stated that he was not rehired when his employer reorganized because he

was not able to function properly and was not productive. (Tr. 54.)

       The ALJ stated that Eddingfield’s allegations are not “entirely consistent with the

medical evidence and other evidence in the record for the reasons explained in this decision.”

(Tr. 21.) She further stated that Eddingfield’s allegations are not “wholly supported by the

medical evidence as of the date last insured.” (Tr. 21.) The ALJ then summarized the medical

evidence of record. (Tr. 21-22.)

       The ALJ first discussed the evidence from the relevant period. She noted that

Eddingfield sought orthopedic treatment from Scott Kaar, M.D., in April 2014, due to a knee

injury. (Tr. 21, 306-08.) Eddingfield reported that he had twisted his left knee five days prior

and had experienced medial pain since. Id. Upon examination, Eddingfield had a limping gait

and his left knee was tender, but full range of motion. Id. Imaging revealed mild bilateral knee

joint degenerative changes, more prominent on the right side. Id. Dr. Kaar diagnosed

Eddingfield with early left knee arthritis and likely right knee arthritis and recommended icing

the knee three to five times daily, physical therapy exercise, and anti-inflammatory medications.

Id.

       Eddingfield saw Paul Kotzbauer, M.D., Ph.D., at the Movement Disorders Center of

Washington University School of Medicine on April 23, 2014, for follow-up of Parkinson’s

disease that began around the age of 40. (Tr. 21, 319.) Eddingfield complained of difficulty

with his right arm and leg, as well as nausea associated with his medication. Id. He reported

his symptoms partially improved with medication, but the medications wore off after about four

hours, causing slower and more erratic movements of his arms and a slower gait. Id.



                                                                                   Page 11 of 20
Eddingfield also complained of numbness and tingling in his toes and his bilateral fingertips.

Id. Additionally, Eddingfield reported difficulty with attention and focus. Id. He had lost his

job two months prior when the company for which he worked re-organized and did not rehire

him. Id. Upon examination, Eddingfield had no tremor at rest in the bilateral upper and lower

extremities; and his rigidity was rated as 1 in the neck (on a 0 to 4 scale with 0 being absent), 2

in the right upper extremity, 1 in the left upper extremity, and 0 in the bilateral lower extremities.

(Tr. 319-20.) His finger taps were rated as 2 in the right upper extremity (on a 0 to 4 scale with

0 being normal) and 1 in the left upper extremity; his hand movements were rated as 2 in the

right upper extremity and 1 in the left upper extremity; his rapid alternating hand movements

were rated as 1.5 in the bilateral upper extremities; and his leg agility was 2 in the right lower

extremity and 1 in the left lower extremity. (Tr. 320.) Dr. Kotzbauer found Eddingfield’s

speech evidenced a slight loss of expression, diction, or volume; his facial expression was

normal; he was slow to arise from a chair; his posture and gait were normal; and he exhibited a

mild degree of slowness and poverty of movement. Id. Eddingfield scored 29 of 30 on his

mini mental status examination, correctly providing all information other than the date. Id. Dr.

Kotzbauer diagnosed Eddingfield with stage 2 idiopathic Parkinson’s disease. Id. He stated

that Eddingfield has had difficulty with decreased dexterity and stiffness in his right arm,

particularly his right hand; and mild symptoms in his right leg. Id. Dr. Kotzbauer adjusted

Eddingfield’s medications and noted that his complaints of slow processing could be related to

his medications wearing off. (Tr. 321.)

       The ALJ next noted that Eddingfield sought treatment at Washington University

Orthopedics for low back pain and worsening tingling in his feet in June 2014. (Tr. 22, 506.)

Upon examination, Eddingfield walked with a slightly wide-based gait and short stride, exhibited



                                                                                      Page 12 of 20
greatly reduced arm movement consistent with his history of Parkinson’s, and exhibited pain

with flexion. Id. He was diagnosed with bilateral leg and lower extremity pain with

paresthesias, possible small fiber neuropathy, and axial low back pain. Id. In November 2014,

Eddingfield underwent a lumbar epidural steroid injection. (Tr. 504.)

       The ALJ stated that in April 2015, just after Eddingfield’s date last insured, treatment

notes indicate his Parkinson’s had progressed. (Tr. 22.) On April 7, 2015, he presented at

Washington University Orthopedics with complaints of right neck and trapezial pain and diffuse

right hand paresthesias. (Tr. 22, 502.) The examining nurse practitioner noted that

Eddingfield’s Parkinson’s had progressed. (Tr. 502.) Eddingfield underwent x-rays of the

cervical spine, which revealed disc degeneration at C6-7 and C7-T1 with central canal stenosis.

(Tr. 501-02.) He received trigger point injections to the right trapezius and cervical paraspinal

region and was prescribed steroids. (Tr. 502.) He was also referred to physical therapy for

cervical stabilization. Id.

       On April 29, 2015, Eddingfield presented to Dr. Kotzbauer for follow-up. (Tr. 547.)

Eddingfield complained of difficulty with motor fluctuations and dyskinesia in his right arm and

leg. (Tr. 547.) He reported that his medications wear off after about three hours, causing

greater difficulty with his right hand and with walking. Id. Eddinfield also complained of

difficulty with his right great toe extending up and pulling backwards; intermittent pain,

tightness, and pulling in his neck and trapezius area; numbness and tingling in his toes; and left

knee pain that limits his walking and activity. Id. Upon examination, Eddingfield had tremor

of the right hand rated as 1 on a scale of 0 to 4; and his rigidity was rated as 1 in the neck, 2 in

the right upper extremity, and 2 in the bilateral lower extremities. (Tr. 548.) Dr. Kotzbauer

rated Eddingfield’s finger taps 3 in the right upper extremity and 1 in the left upper extremity;



                                                                                       Page 13 of 20
his hand movements 2 in the right upper extremity and 1 in the left upper extremity; rapid

alternating hand movements 2.5 in the right upper extremity and 1 in the left upper extremity;

and leg agility 2.5 in the right lower extremity and 2 in the left lower extremity. Id. Dr.

Kotzbauer found Eddingfield had a slight loss of expression, diction, or volume in his speech;

moderate abnormalities in his facial expression; a posture that was not quite erect and slightly

stooped; a slow gait with short steps; a retropulsion in his posture; and moderate slowness of

body movement. Id. Dr. Kotzbauer diagnosed Eddingfield with stage 2.5 Parkinson’s disease

and dystonia due to Parkinson’s disease. Id. He stated that Eddingfield “has developed

significant difficulty with motor fluctuations and dyskinesia,” and experienced short duration of

benefit from medication. Id. Dr. Kotzbauer noted that Eddingfield’s dystonia is causing

extension and curling of his right great toe and cervical dystonia. Id. He continued

Eddingfield’s medications. Id.

        Eddingfield underwent imaging of the lumbar spine on January 28, 2016, which revealed

progressive mild to moderate lumbar degenerative disc disease with multisegment degenerative

retrolistheses. (Tr. 22, 465.) The ALJ noted that, although this imaging did not occur until

after the date last insured, it is reasonable to assume this impairment occurred prior to the

imaging results as Eddingfield had complained of lower back pain during the relevant period.

(Tr. 22.)

        After the summary of the medical evidence described above, the ALJ proceeded to

evaluate the medical opinion evidence. The ALJ did not discuss any of the other Polaski

factors, such as Eddingfield’s daily activities or side effects from medication, nor does she point

to any inconsistencies in the record.




                                                                                     Page 14 of 20
       Although subjective complaints can be discounted if there are inconsistencies in the

evidence as a whole, here the ALJ failed to specifically detail the inconsistencies in

Eddingfield’s testimony and the record that caused the ALJ to reject Eddingfield’s complaints.

Box v. Shalala, 52 F.3d 168, 171 (8th Cir. 1995). The only relevant factor discussed by the ALJ

was the objective medical evidence. The ALJ, however, failed to explain how this evidence was

inconsistent with Eddingfield’s subjective complaints. The evidence cited by the ALJ reveals

Eddingfield sought treatment for knee pain, at which time he was found to have a limping gait

and imaging revealed degenerative changes consistent with arthritis. (Tr. 306-08.) Eddingfield

also received treatment for his Parkinson’s disease from Dr. Kotzbauer during the relevant period

and complained of difficulty with his right arm and leg, numbness in his fingers and toes,

difficulty with attention and focus, and nausea from his medication. (Tr. 319.) Dr. Kotzbauer

noted some abnormalities on examination and remarked that Eddingfield had difficulty with

decreased dexterity and stiffness in his right arm and leg. (Tr. 320.) Finally, Eddingfield

sought orthopedic treatment for his complaints of low back pain and tingling in his feet, at which

time he was noted to have an abnormal gait, greatly reduced arm movement consistent with his

Parkinson’s disease, and pain. (Tr. 506.) Contrary to the ALJ’s finding, this evidence appears

to provide support for Eddingfield’s allegations.

       In sum, the ALJ erred by failing to specifically and accurately detail the inconsistencies

in Eddingfield’s testimony and the record that caused the ALJ to reject Eddingfield’s subjective

complaints. As a result, there is not substantial evidence and good reasons to support the ALJ’s

credibility determinations and remand is required.

       2.      Medical Opinion Evidence and RFC

       Eddingfield also argues that the ALJ erred in according “little weight” to the opinion of



                                                                                     Page 15 of 20
treating physician Paul Kotzbauer, M.D., and in providing no support for her RFC determination.

The undersigned agrees.

       “It is the ALJ’s function to resolve conflicts among the various treating and examining

physicians.” Tindell v. Barnhart, 444 F.3d 1002, 1005 (8th Cir. 2006) (quoting Vandenboom v.

Barnhart, 421 F.3d 745, 749-50 (8th Cir. 2005) (internal marks omitted)). The opinion of a

treating physician will be given “controlling weight” only if it is “well supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the other

substantial evidence in [the] record.” Prosch v. Apfel, 201 F.3d 1010, 1012-13 (8th Cir. 2000).

The record, though, should be “evaluated as a whole.” Id. at 1013 (quoting Bentley v. Shalala,

52 F.3d 784, 785-86 (8th Cir. 1997)). The ALJ is not required to rely on one doctor’s opinion

entirely or choose between the opinions. Martise v. Astrue, 641 F.3d 909, 927 (8th Cir. 2011).

Additionally, when a physician’s records provide no elaboration and are “conclusory checkbox”

forms, the opinion can be of little evidentiary value. See Anderson v. Astrue, 696 F.3d 790, 794

(8th Cir. 2012). Regardless of the decision the ALJ must still provide “good reasons” for the

weight assigned the treating physician’s opinion. 20 C.F.R § 404.1527(d)(2).

       The ALJ must weigh each opinion by considering the following factors: the examining

and treatment relationship between the claimant and the medical source, the length of the

treatment relationship and the frequency of examination, the nature and extent of the treatment

relationship, whether the physician provides support for his findings, whether other evidence in

the record is consistent with the physician’s findings, and the physician’s area of specialty. 20

C.F.R. §§ 404.1527(c)(1)-(5), 416 .927(c)(1)-(5).

       Dr. Kotzbauer completed a Parkinson’s Disease Medical Assessment Form on April 8,

2016. (Tr. 407-10.) He indicated he had been treating Eddingfield since 2010, and saw him



                                                                                    Page 16 of 20
every three to six months. (Tr. 407.) Dr. Kotzbauer noted Eddingfield exhibited the following

signs or symptoms of Parkinson’s disease: tremor, rigidity, bradykinesia, impaired gait, impaired

attention and concentration, soft or poorly modulated voice, and reduced intellectual function.

Id. Eddingfield’s symptoms would frequently interfere with the attention and concentration

needed to perform even simple work tasks; and he would be unable to perform routine and

repetitive tasks at a consistent pace, detailed or complicated tasks, tasks with strict deadlines, fast

paced tasks, or be exposed to work hazards. (Tr. 407-08.) Dr. Kotzbauer expressed the

opinion that Eddingfield could walk two city blocks without rest; sit for two hours at a time and a

total of six hours; stand for thirty minutes at a time and a total of two hours; would require one

hour breaks two to three times in an average workday due to muscle weakness and pain or

paresthesia; and could occasionally lift less than ten pounds. (Tr. 409.) Dr. Kotzbauer found

that Eddingfield’s use of his hands, fingers, and arms for grasping, fine manipulation and

reaching would be slow and difficult, due to bradykinesia, rigidity, and the side effects of

medication. Id. Finally, Dr. Kotzbauer indicated that Eddingfield would likely be absent from

work three days a month due to his impairments. (Tr. 410.) Dr. Kotzbauer completed another

questionnaire on April 4, 2017, in which he found even greater limitations. (Tr. 413-15.)

       The ALJ assigned “little weight” to Dr. Kotzbauer’s opinions in determining

Eddingfield’s RFC. (Tr. 23.) She explained that the opinions were provided a year and two

years, respectively, after Eddingfield’s date last insured. Id.

       The ALJ then concluded that Eddingfield retained the functional capacity to perform

sedentary work with the following additional limitations:


               can occasionally lift, carry, push, and pull 10 pounds; frequently
               lift, carry, push, and pull less than 10 pounds; sit for six hours;
               stand for two hours; and walk for two hours in an 8-hour work day.
               The claimant can handle items frequently with the left and right
                                                                                       Page 17 of 20
               hands; and finger frequently with the left and right hands. The
               claimant can occasionally climb ramps and stairs; never climb
               ladders, ropes, or scaffolds; occasionally balance, stoop, kneel, and
               crouch; and never crawl. The claimant can never work at
               unprotected heights or near moving mechanical parts. The
               claimant is limited to simple, routine, and repetitive tasks. The
               claimant is limited to simple work-related decisions.

(Tr. 19.)

        RFC is what a claimant can do despite his limitations, and it must be determined on the

basis of all relevant evidence, including medical records, physician’s opinions, and the

claimant’s description of his limitations. Dunahoo v. Apfel, 241 F.3d 1033, 1039 (8th Cir.

2001). Although the ALJ bears the primary responsibility for assessing a claimant’s RFC based

on all relevant evidence, a claimant’s RFC is a medical question. See Lauer v. Apfel, 245 F.3d

700, 704 (8th Cir. 2001); Singh v. Apfel, 222 F.3d 448, 451 (8th Cir. 2000). Therefore, an ALJ

is required to consider at least some supporting evidence from a medical professional. See

Lauer, 245 F.3d at 704 (some medical evidence must support the determination of the claimant’s

RFC); Casey v. Astrue, 503 F.3d 687, 697 (8th Cir. 2007) (the RFC is ultimately a medical

question that must find at least some support in the medical evidence in the record). However,

“there is no requirement that an RFC finding be supported by a specific medical opinion.”

Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016).

        The ALJ explained that her RFC assessment was supported by “the objective medical

evidence, including the imaging results and the physical examinations of the claimant.” (Tr.

24.) She stated that Eddingfield’s combination of impairments and symptoms “including his

limitations with his hands and arms, difficulty with balance, and weakness were considered in

limiting the claimant to the sedentary exertional level with additional manipulative, postural, and

environmental limitations.” Id.



                                                                                       Page 18 of 20
       The undersigned finds that the RFC determined by the ALJ lacks the support of

substantial evidence. First, as previously discussed, the ALJ failed to properly evaluate

Eddingfield’s subjective complaints of pain and limitations. The ALJ then discredited the

opinions of treating physician Dr. Kotzbauer solely because it was provided after Eddingfield’s

date last insured. The ALJ did not consider whether Dr. Kotzbauer’s opinions were adequately

explained or whether they were consistent with his own treatment notes or the other medical

evidence of record. Dr. Kotzbauer had been treating Eddingfield for his Parkinson’s disease on

a regular basis since 2010. The ALJ could have requested clarification from Dr. Kotzbauer

regarding the earliest date at which the assessed limitations applied. Indeed, many of the

symptoms cited by Dr. Kotzbauer in support of his opinions were documented in the medical

record prior to the date last insured. Significantly, no other physician, examining or otherwise,

provided an opinion regarding Eddingfield’s work-related limitations.

       Although the ALJ was not required to choose a particular medical opinion on which to

rely in determining Eddingfield’s RFC, she cited no medical evidence whatsoever in support of

her determination. Rather, she simply made the conclusory statement that her assessment was

supported by the medical evidence and that she had considered all of Eddingfield’s impairments

and symptoms. The medical evidence cited by the ALJ demonstrated Eddingfield experienced

significant symptoms from his Parkinson’s disease prior to the expiration of his insured status.

Dr. Kotzbauer’s opinion is much more restrictive than the RFC formulated by the ALJ. The

ALJ fails to provide support for her determination that Eddingfield retained the capacity to

perform a range of sedentary work, especially with regard to his ability to handle and finger

items frequently with both hands.




                                                                                   Page 19 of 20
                                              Conclusion


       In sum, the ALJ erred in assessing Eddingfield’s subjective complaints, evaluating the

opinion of treating physician Dr. Kotzbauer, and in determining Eddingfield’s RFC.

       For the reasons discussed above, the Commissioner’s decision is not based upon

substantial evidence on the record as a whole and the cause is therefore remanded to the

Commissioner for further consideration in accordance with this Memorandum and Order. Upon

remand, the ALJ shall properly consider Eddingfield’s subjective complaints, evaluate Dr.

Kotzbauer’s opinion, obtain additional evidence if necessary, and formulate an RFC supported

by substantial evidence.


                                             /s/ Abbie Crites-Leoni
                                             ABBIE CRITES-LEONI
                                             UNITED STATES MAGISTRATE JUDGE

Dated this 19th day of September, 2019.




                                                                                  Page 20 of 20
